DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on 8/4/2021 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6, 7, 13, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918) and Nelson et al. (US 6692072, hereinafter ‘Nelson’).
Gray discloses a personal carry bag comprising: two opposed panels (10, 11); and a zipper that interconnects respective perimeters of the two opposed sections (13s) when the zipper is closed to form a sealed compartment and which enables the two opposed panels to be physically separated when the zipper is opened (see Fig. 1); except does not expressly disclose the cushioned interior or wrap around strap as claimed.
However, Harvell teaches a similar carrying device being provided with a cushioned interior (col.2, ll. 46) for selective use of the at least one panel as one or more of a seat cushion, a back rest for use on an existing seat back, a working surface for placement on a user's lap, a chair, a bench, a table, or on a ground surface (see Figs. 3, 4).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the cushioned interior material taught by Harvell to the bag panels taught by Gray, in order to allow the bag’s use as a portable, hand-carryable seat cushion as taught by Harvell (col. 1, ll. 55-62).
Further, Nelson teaches a similar seat device being provided with at least one wrap-around strap (22), each having two outer ends coupled at opposed perimeter edges of an associated one of the two panels and two inner ends that terminate in oppose interlocking parts of a buckle (108), the at least one wrap-around strap used to secure the associated one of the two panels to a seat or seat back (see Figs. 1, 2, 4).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the wrap-around strap taught by Nelson to the bag taught by Gray as modified above, in order to allow the device to be securely attached to a seat as taught by Nelson.
When viewed in combination, Gray as modified above results in a device wherein the at least one of the two opposed panels comprises: an exterior surface material stitched or otherwise secured at a perimeter edge to an interior surface material (see Gray Fig. 2); and a semi-rigid, pliable cushion disposed between the exterior surface material and the interior surface material (Harvell; col. 2, ll. 44-49), the cushion providing structure to the carry bag, 
When viewed in combination, Gray as modified above results in a device wherein the zipper comprises: a first half of a zipper chain attached to an entire perimeter edge of the first panel; a zipper slider with a pull tab permanently attached to the first half of the zipper chain; and a second half of the zipper chain attached to an entire perimeter edge of the second panel, the second half of the zipper chain terminating at one end with an end connector for inserting into the zipper slider to enable the zipper to be closed; wherein: the zipper enables the first panel to be fully detached from the second panel when the zipper is fully-opened and the end connector is removed from the zipper slider; and the zipper further enables the first and the second panels to sealably interconnect with each other along the perimeter edge when the zipper is fully closed, providing a compartment that extends along the opposed first and second interior surfaces (see Gray Figs. 1-3; col. 2, ll. 44-col. 3, ll. 2).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to make the straps out of elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918) and Nelson et al. (US 6692072, hereinafter ‘Nelson’) as applied to claims 1 and 13 above, and further in view of Boroski et al. (US 2017/0360168, hereinafter ‘Boroski’).

However, Boroski teaches a similar separable carrying bag wherein the zipper chain extends around the entire perimeter of the personal carry bag past the start end, whereby a terminating end of the zipper chain overlaps the start end of the zipper chain when the zipper is in a fully closed position (para 0039).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to overlap the ends of the zipper taught by Gray as modified .

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918) and Nelson et al. (US 6692072, hereinafter ‘Nelson’) as applied to claims 1 and 13 above, and further in view of Taylor (US 2006/0200910). 
Gray as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials of the exterior and interior surfaces as claimed.
However, Taylor teaches a similar convertible carrying bag/seat cushion device wherein the first and the second exterior surface material each comprises a non-porous, weather resistant, durable material; and the first and the second interior surface material each comprises a soft, plush fabric or material for user comfort (para 0030).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the bag/cushion taught by Gray as modified above with the interior and exterior materials taught by Taylor, in order to provide comfortable seating to the user while protecting the device from exterior dirt and moisture as taught by Taylor.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918) and Nelson et al. (US 6692072, hereinafter ‘Nelson’) as applied to claims 1 and 13 above, and further in view of Gentry (US 6848746).

However, Gentry teaches a similar device wherein  at least one of the panels is designed for use as a seat cushion (12), the at least one panel comprising a plurality of attachment affordances made of fabric and stitched into the interior surface or perimeter edge of the at least one panel (col. 4, ll. 51-63); and the personal carry bag comprises an accessory sleeve (49) design for attaching to at least one of the plurality of attachment affordances and extend off the side or front of the seat to enable user access to one or more pockets within the accessory sleeve (see Fig. 1).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the bag/cushion taught by Gray as modified above with the detachable accessory sleeve taught by Gentry, in order to provide pockets to hold accessories for the user as taught by Gentry (col. 4, ll. 51-63).

Response to Arguments
Applicant’s arguments, see the response, filed 1/24/2022, with respect to the rejection(s) of claim(s) 5 and 18 (now incorporated into claims 1 and 13) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nelson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 8, 2022